Dear Mr. Skyring:
Your opinion request directed to Attorney General Richard P. Ieyoub has been assigned to me for research and reply.  You inquire whether the words "as reflected in the attached judgment" could be substituted when typing a writ of fieri facias for the actual language typed on the attached judgment. LSA-C.C.P. Art. 2253 is pertinent to your request and provides:
     "At the request of a judgment creditor, the clerk shall issue a writ bearing his signature, the seal of the court, and the date, and directing the sheriff of the parish where the judgment is to be executed to enforce it in the manner set forth in the writ. . . ." (Emphasis added).
This code article is applicable to courts of limited jurisdiction concerning the enforcement of judgments rendered therein, and is applicable to Baton Rouge City Court. LSA-C.C.P. Art. 4831.  The law requires the sheriff to execute the judgment in the manner described in the writ.
We find no legal prohibition against language in the writ incorporating by reference all the terms of the attached judgment.  As you note in your letter, your proposal eliminates any chance of a typographical error on the part of the clerk's office when transferring the judgment information to the writ of fieri facias.
Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0158E